UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4242


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAVANT V. WASHINGTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:09-cr-00235-FDW-1)


Submitted:   September 20, 2012           Decided:   November 5, 2012


Before NIEMEYER, MOTZ, and THACKER, Circuit Judges.


Affirmed and remanded by unpublished per curiam opinion.


Matthew Collin Joseph, Charlotte, North Carolina, for Appellant.
Anne M. Tompkins, United States Attorney, Richard Lee Edwards,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Lavant       V.   Washington         appeals      the    district       court’s

revocation of his supervised release. *                            On appeal, Washington

argues that the Government did not prove by a preponderance of

the evidence that he violated the conditions of his release, and

that       the    district         court    erred        in   revoking      his     supervised

release.              Although      we   affirm       the     revocation     of     supervised

release,         we    remand      for   the     purpose      of   correcting      a   clerical

error in the judgment.               See Fed. R. Crim. P. 36.

                 We     review      a      district       court’s        judgment      revoking

supervised release and imposing a term of imprisonment for abuse

of discretion.            United States v. Pregent, 190 F.3d 279, 282 (4th

Cir. 1999).            To revoke supervised release, a district court need

only find a violation of a condition of supervised release by a

preponderance of the evidence.                        18 U.S.C. § 3583(e)(3) (2006).

We review the district court’s factual findings for clear error.

United      States       v.    White,      620 F.3d 401,   410    (4th    Cir.    2010);

United States v. Cox, 964 F.2d 1431, 1433 (4th Cir. 1992).                                     A


       *
       The judgment erroneously states that Washington was found
guilty of all three violations.     However, the record reveals
that at the revocation hearing, the district court found in
Washington’s favor with respect to the third violation. Because
the judgment does not accurately recite the disposition of this
case, we remand to the district court for correction of the
written judgment. See Fed. R. Crim. P. 36.



                                                  2
factual    finding     is    clearly   erroneous    if   this   court   “on     the

entire evidence is left with the definite and firm conviction

that a mistake has been committed.”                United States v. Harvey,

532 F.3d 326, 336-37 (4th Cir. 2008) (internal quotation marks

omitted).      If the district court’s account of the evidence is

“plausible in light of the record viewed in its entirety,” this

court will not reverse the district court’s finding even if it

“would have decided the fact differently.”                  United States v.

Stevenson, 396 F.3d 538, 542 (4th Cir. 2005) (internal quotation

marks omitted).

              We conclude that the district court did not clearly

err in finding that Washington violated the terms and conditions

of his supervised release when he failed to attend a scheduled

mental health session and when he failed to return telephone

calls from      his    probation   officer   as    instructed.     We     further

conclude that the district court did not abuse its discretion in

revoking      Washington’s      supervised    release     based    upon    these

violations.

              Accordingly, we affirm the district court’s judgment.

We remand to the district court with instructions for the court

to correct the judgment to conform to its oral findings.                       Fed.

R. Crim. P. 36.             We dispense with oral argument because the

facts   and    legal    contentions    are   adequately    presented      in    the



                                        3
materials   before   the   court   and   argument    would   not   aid   the

decisional process.

                                                    AFFIRMED AND REMANDED




                                    4